134 U.S. 645 (1890)
GILES
v.
LITTLE.
No. 1384.
Supreme Court of United States.
Argued March 17, 1890.
Decided April 7, 1890.
ERROR TO THE SUPREME COURT OF THE STATE OF NEBRASKA.
*648 Mr. J.M. Woolworth (with whom was Mr. D.C. Burr on the brief) for plaintiffs in error.
Mr. T.M. Marquett (with whom were Mr. N.S. Harwood and Mr. John H. Ames on the brief) for defendants in error.
MR. JUSTICE GRAY, after stating the case as above, delivered the opinion of the court.
The real question in controversy between the parties is of the extent of the estate and power which Mrs. Dawson took under the will of her husband. In Giles v. Little, 104 U.S. 291, this court held that she took only an estate for life, determinable by her marrying again, and no power to convey a greater estate than she had herself. In the case at bar, the Supreme Court of Nebraska, declining to follow that decision, and basing its judgment largely upon the statutes of the State, held that she took an estate in fee determinable upon her marriage, with power during her widowhood at her discretion to convey in fee any part of the land, and that the devise over in case of her marrying again passed to the children only what remained unconveyed. Little v. Giles, 25 Nebraska, 313.
The question of the true construction of the will in this respect depends wholly upon general rules of law and upon the local statutes, and in no degree upon the Constitution, laws or treaties of the United States; and the disregard by the *649 state court of the opinion of this court upon the question in a former suit does not give this court jurisdiction to review the judgment of the state court in this case. Leather Manufacturer's Bank v. Cooper, 120 U.S. 778; San Francisco v. Scott, 111 U.S. 768; San Francisco v. Itsell, 133 U.S. 65.
If the state court had refused to give due effect to a final judgment of any court of the United States in a case between the same parties, a federal question would have been presented, which might have been brought to this court for review. Dupasseur v. Rochereau, 21 Wall. 130; Crescent City Co. v. Butchers' Union Co., 120 U.S. 141. But this record presents no such state of things.
The case of Giles v. Little, 104 U.S. 291, was indeed between one of the present defendants and one of the present plaintiffs, and concerned the title to a lot of land now claimed by the latter; but the judgment of this court only reversed a judgment of the Circuit Court of the United States sustaining a demurrer to the petition, and remanded the case to that court for further proceedings, and (as appears by the record given in evidence at the trial of the case at bar) the petition was afterwards, and before final judgment, dismissed on the motion of the plaintiff, without prejudice to a new action; so that nothing was finally adjudged in that case, even as between the parties to it. Bucher v. Cheshire Railroad, 125 U.S. 555, 578, 579.
The ground most relied on in favor of a reversal of the judgment of the state court is its refusal to give effect to the judgments obtained in the Circuit Court of the United States against some of the present plaintiffs by Miles, a grantee of the present defendants. It is argued that the judgments in favor of Miles conclusively showed that some of these plaintiffs had no title, and that, as all these plaintiffs claimed under one title in the present suit, the judgment below in their favor must be reversed as to all of them.
As the present defendants did not claim under Miles, and were not parties to his suits, it is difficult to see how judgments in those suits could have any effect as evidence for or against them, by way of estoppel or otherwise.
*650 But it is certain that they neither had nor claimed any interest in the title acquired by Miles under those judgments. It is well settled that, in order to give this court jurisdiction to review a judgment of a state court against a title or right set up or claimed under a statute of, or an authority exercised under, the United States, that title or right must be one of the plaintiff in error, and not of a third person only. Owings v. Norwood, 5 Cranch, 344; Montgomery v. Hernandez, 12 Wheat. 129, 132; Henderson v. Tennessee, 10 How. 311; Hale v. Gaines, 22 How. 144, 160; Long v. Converse, 91 U.S. 105. The title set up by the defendants being that of a third person, in which they have no interest, the writ of error is
Dismissed for want of jurisdiction.